Case: 13-14303   Date Filed: 08/08/2014   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-14303
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 2:12-cr-14064-DLG-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                  versus

JUAN MARCELO GUTIERREZ-IXCHIA,
a.k.a. Juan Monterroso-Guiterez,

                                                        Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 8, 2014)



Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-14303       Date Filed: 08/08/2014       Page: 2 of 3


       Juan Marcelo Gutierrez-Ixchia (“Gutierrez”), having pleaded guilty to illegal

reentry into the United States in violation of 8 U.S.C. § 1326(a) and (b)(1), appeals

his sentence of 77 months’ imprisonment. Gutierrez argues his sentence, 60

months of which are to run consecutively to a 15-year state-court sentence, is

procedurally unreasonable. Upon review,1 we reject Gutierrez’s argument and

affirm his sentence.

       Gutierrez argues the district committed procedural errors by failing to

consider the sentencing factors under 18 U.S.C. § 3553(a) and by failing to explain

the sentence imposed. See Gall v. United States, 552 U.S. 38, 51 (2007)

(providing examples of procedural sentencing errors). More specifically, in the

latter respect Gutierrez contends the district court did not adequately explain why it

rejected his arguments concerning his criminal history and the costs of his

incarceration. Each of Gutierrez’s arguments is without merit. The district court

expressly stated it “considered the statements of all parties . . . and the statutory

factors,” and this is sufficient. See United States v. Talley, 431 F.3d 784, 786 (11th

Cir. 2005) (“[A]n acknowledgment by the district court that it has considered the

defendant’s arguments and the factors in section 3553(a) is sufficient . . . .”),

abrogated on other grounds by Rita v. United States, 551 U.S. 338 (2007). A court

       1
         We review the reasonableness of a sentence under a deferential abuse of discretion
standard. United States v. Thompson, 702 F.3d 604, 606-07 (11th Cir. 2012). “The party
challenging the sentence bears the burden of establishing that the sentence is unreasonable.”
United States v. Bane, 720 F.3d 818, 824 (11th Cir. 2013) (internal quotation marks omitted).


                                               2
              Case: 13-14303     Date Filed: 08/08/2014   Page: 3 of 3


need not discuss each factor individually. Id.; see also United States v. Scott, 426

F.3d 1324, 1329 (11th Cir. 2005). Moreover, although not required, the district

court elaborated on its reasoning by stating that its decision was based in part on

the serious crimes Gutierrez had committed after returning to the United States and

not his improper return alone. This discussion further demonstrates that the district

court considered Gutierrez’s arguments for leniency and committed no procedural

error.

         AFFIRMED.




                                          3